Exhibit 10.1

 

INDEMNITY AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of __________________,
by and between Genpact Limited, an exempted company limited by shares
incorporated and organized under the laws of Bermuda (“Company”) and
[Director/Officer Name] (“Indemnitee”).

RECITALS

WHEREAS, highly competent persons have become more reluctant to serve or be
employed by publicly-held corporations as directors, officers or in other
capacities unless they are provided with adequate protection through insurance
and/or adequate indemnification against inordinate risks of claims and actions
against them arising out of their service to, employment by or other activities
on behalf of such corporations;

WHEREAS, the Amended and Restated Memorandum of Association (the “Charter”) and
Amended and Restated Bye-laws (the “Bye-laws”) of the Company provide for
indemnification of the officers and directors of the Company, and Indemnitee may
also be entitled to indemnification pursuant to the Companies Act 1981 (Bermuda)
as amended (“BCA”);

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities;

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company
and its shareholders and that the Company should act to assure such persons that
there will be increased certainty of such protection in the future;

WHEREAS, it is reasonable, prudent, necessary and in the best interests of the
Company contractually to obligate itself to indemnify, and to advance expenses
on behalf of, such persons to the fullest extent permitted by applicable law so
that they will serve or continue to serve the Company free from undue concern
that they will not be so indemnified;

WHEREAS, this Agreement is a supplement to and in furtherance of the Charter and
Bye-Laws of the Company and any resolutions adopted pursuant thereto and any
liability insurance, and shall not be deemed a substitute therefor, nor to
diminish or abrogate any rights of Indemnitee thereunder;

WHEREAS, Indemnitee does not regard the protection available under the Company’s
Charter, Bye-Laws and insurance as adequate in the present circumstances, and
may not be willing to serve as an officer or director without adequate
protection, and the Company desires Indemnitee to serve in such capacity,
Indemnitee is willing to serve, continue to serve and to take on additional
service for or on behalf of the Company on the condition that he or she be so
indemnified;

 

 

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

1.Services to the Company.  Indemnitee will serve or continue to serve, at the
will of the Company or a subsidiary of the Company, as a director or officer of
the Company or a subsidiary of the Company for so long as Indemnitee is duly
elected, appointed or employed by the Company or a subsidiary of the Company or
until Indemnitee tenders his or her resignation or is otherwise removed or
terminated as a director or officer; however, this Agreement shall not impose
any obligation on Indemnitee or the Company or its subsidiaries to continue
Indemnitee’s service to or employment by the Company or its subsidiaries beyond
any period otherwise required by law or by other agreements or commitments of
the parties, if any.

2.Definitions.  As used in this Agreement

(a)  “Change of Control” shall mean the occurrence of any of the following
events:

 

(i)

during any period of 24 consecutive months, individuals who were members of the
Board at the beginning of such period (the “Incumbent Directors”) cease at any
time during such period for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the beginning of such period whose appointment or election, or nomination for
election, by the Company’s shareholders was approved by a vote of at least a
majority of the Incumbent Directors shall be considered as though such
individual were an Incumbent Director, but excluding, for purposes of this
proviso, any such individual whose initial assumption of office occurs pursuant
to an actual or threatened proxy contest with respect to election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of any “person” (as such term is used in Section 13(d) of the
Exchange Act), other than the Board;

 

(ii)

the consummation of (A) an amalgamation, merger, consolidation, statutory share
exchange, reorganization, recapitalization, tender offer or similar form of
corporate transaction involving (x) the Company or (y) any of its subsidiaries,
but in the case of this clause (y) only if Company Voting Securities (as defined
below) are issued or issuable in connection with such transaction (each of the
transactions referred to in this clause (A), being hereinafter referred to as a
“Reorganization”) or (B) a sale or other disposition of all or substantially all
the assets of the Company (a “Sale”), unless, immediately following such
Reorganization or Sale, (1) all or substantially all the individuals and
entities who were the “beneficial owners” (as such term is defined in Rule 13d-3
under the Exchange Act (or a successor rule thereto))  of the Company’s common
shares or other securities eligible to vote for the election of the Board (such
securities, the “Company Voting Securities”) outstanding immediately prior to
the consummation of such Reorganization or Sale beneficially own, directly or
indirectly, more than 50% of the combined

2

 

--------------------------------------------------------------------------------

 

 

 

voting power of the then outstanding voting securities of the corporation or
other entity resulting from such Reorganization or Sale (including a corporation
or other entity that, as a result of such transaction, owns the Company or all
or substantially all the Company’s assets either directly or through one or more
subsidiaries) (the “Continuing Entity”) in substantially the same proportions as
their ownership, immediately prior to the consummation of such Reorganization or
Sale, of the outstanding Company Voting Securities (excluding any outstanding
voting securities of the Continuing Entity that such beneficial owners hold
immediately following the consummation of such Reorganization or Sale as a
result of their ownership prior to such consummation of voting securities of any
corporation or other entity involved in or forming part of such Reorganization
or Sale other than the Company or a subsidiary), (2) no Person (excluding any
employee benefit plan (or related trust) sponsored or maintained by the
Continuing Entity or any corporation or other entity controlled by the
Continuing Entity) beneficially owns, directly or indirectly, securities
representing a percentage of the combined voting power of the then outstanding
voting securities of the Continuing Entity that is equal to or greater than 25%,
and (3) at least a majority of the members of the board of directors or other
governing body of the Continuing Entity were Incumbent Directors at the time of
the execution of the definitive agreement providing for such Reorganization or
Sale or, in the absence of such an agreement, at the time at which approval of
the board of directors was obtained for such Reorganization or Sale;

 

(iii)

the shareholders of the Company approve a voluntary plan of liquidation, winding
up or dissolution of the Company, unless such liquidation, winding up  or
dissolution is part of a transaction or series of transactions described in
paragraph (ii) above that does not otherwise constitute a Change of Control; or

 

(iv)

any Person, corporation or other entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act) becomes the beneficial owner, directly
or indirectly, of securities of the Company representing a percentage of the
combined voting power of the Company Voting Securities that is equal to or
greater than 25%; provided, however, that for purposes of this subparagraph (iv)
(and not for purposes of subparagraphs (i) through (iii) above), the following
acquisitions shall not constitute a Change of Control:  (A) any acquisition by
the Company or any subsidiary, (B) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any subsidiary, (C)
any acquisition by an underwriter temporarily holding such Company Voting
Securities pursuant to an offering of such securities, (D) any acquisition
pursuant to a Reorganization or Sale that does not constitute a Change of
Control for purposes of subparagraph (ii) above or (E) any acquisition directly
from the Company.

3

 

--------------------------------------------------------------------------------

 

 

(b)  “Company” means Genpact Limited and its successors, and shall include, in
the case of any merger, amalgamation or consolidation, in addition to the
resulting corporation and surviving corporation, any constituent corporation
(including any constituent of a constituent) absorbed in such consolidation,
amalgamation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its and its subsidiaries’ directors,
officers, employees, trustees, fiduciaries or agents, so that if Indemnitee is
or was a director, officer, employee, trustee, fiduciary or agent of such
constituent corporation, or is or was serving at the request of such constituent
corporation as a director, officer, employee, trustee, fiduciary or agent of
another corporation, partnership, joint venture, trust, employee benefit program
or other enterprise, Indemnitee shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving
corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

(c)  “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent, trustee or fiduciary of the Company or a
subsidiary of the Company or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise which such person is
or was serving at the request of the Company.

(d)  “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(e)  “Enterprise” means the Company and any other company, corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the request of the Company as a director,
officer, employee, agent, trustee or fiduciary.

(f)  “Expenses” means all retainers, court costs, transcript costs, fees of
experts, witness fees, private investigators, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, fax transmission
charges, secretarial services, delivery service fees, reasonable attorneys’
fees, and all other disbursements or expenses of the types customarily and
properly incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding or in connection with seeking
indemnification under this Agreement.  Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent.  Expenses,
however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments or fines against Indemnitee.

(g)  “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of relevant corporation law and neither presently is, nor
in the past five years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not

4

 

--------------------------------------------------------------------------------

 

 

include any person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing either the
Company or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

(h)  “Losses” means all loss, liability, judgments, damages, amounts paid in
settlement, fines, penalties, interest, assessments, other charges or, with
respect to an employee benefit plan, excise taxes or penalties assessed with
respect thereto.

(i)  References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Company”
shall include any service as a director, officer, employee, trustee, fiduciary
or agent of the Company or a subsidiary of the Company which imposes duties on,
or involves services by, such director, officer, employee, trustee, fiduciary or
agent with respect to an employee benefit plan, its participants or
beneficiaries; and a person who acted in good faith and in a manner he or she
reasonably believed to be in the best interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner not opposed to the best interests of the Company or a subsidiary of the
Company and not in “bad faith” as referred to under applicable law.

(j)  “Person” means an individual, entity, partnership, limited liability
company, corporation, association, joint stock company, trust, joint venture,
unincorporated organization, and a governmental entity or any department agency
or political subdivision thereof.

(k)  The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, including any and all appeals, whether brought in the
right of the Company or otherwise and whether of a civil, criminal,
administrative or investigative nature and whether formal or informal, in which
Indemnitee was, is or will be involved as a party or otherwise by reason of or
relating to the fact that Indemnitee is or was a director, officer, employee,
agent, trustee or fiduciary of the Company or a subsidiary of the Company, by
reason of or relating to any action taken by him or her or of any action on his
or her part while acting as director, officer, employee, agent, trustee or
fiduciary of the Company or a subsidiary of the Company, or by reason of the
fact that he or she is or was serving at the request of the Company as a
director, officer, employee, agent, trustee or fiduciary of another Enterprise,
in each case whether or not serving in such capacity at the time any Loss or
Expense is incurred for which indemnification, reimbursement, or advancement of
Expenses can be provided under this Agreement, including one initiated by an
Indemnitee to enforce his or her rights under this Agreement.

(l)  For purposes of Sections 3 and 4, the meaning of the phrase “to the fullest
extent permitted by law” shall include, but not be limited to:

 

A.

to the fullest extent permitted by the BCA, and

5

 

--------------------------------------------------------------------------------

 

 

 

B.

to the fullest extent authorized or permitted by any amendments to or
replacements of the BCA adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers, directors,
employees, agents, trustees, fiduciaries and other persons acting or serving at
the Company’s request.

3.Indemnity in Third-Party Proceedings.  The Company shall indemnify Indemnitee,
in accordance with the provisions of this Section 3, in connection with any
Proceeding as to which Indemnitee was or is, or was or is threatened to be made,
a party (or is otherwise involved) by reason of Indemnitee’s Corporate Status or
by reason of any action alleged to have been taken or omitted in connection
therewith, other than a Proceeding by or in the right of the Company to procure
a judgment in its favor or a Proceeding referred to in Section 7.  Pursuant to
this Section 3, Indemnitee shall be indemnified against all Expenses and Losses
actually and reasonably incurred by or on behalf of Indemnitee in connection
with such Proceeding to the fullest extent permitted by law (as may be amended
from time to time) if Indemnitee acted in good faith and in a manner which
Indemnitee reasonably believed to be in, or not opposed to, the best interests
of the Company and, with respect to any criminal Proceeding, had no reasonable
cause to believe that his or her conduct was unlawful.

4.Indemnity in Proceedings by or in the Right of the Company.  The Company shall
indemnify Indemnitee in accordance with the provisions of this Section 4 if
Indemnitee was or is, or was or is threatened to be made, a party to (or is
otherwise involved in) any Proceeding by or in the right of the Company to
procure a judgment in its favor by reason of Indemnitee’s Corporate Status or be
reason of any action alleged to have been taken or omitted in connection
therewith.  Pursuant to this Section 4, Indemnitee shall be indemnified against
all Expenses and Losses actually and reasonably incurred by or on behalf of
Indemnitee in connection with such Proceeding or any claim, issue or matter
therein to the fullest extent permitted by law.  No indemnification for Expenses
or Losses shall be made under this Section 4 in respect of any claim, issue or
matter as to which Indemnitee shall have been finally adjudged to be liable to
the Company, unless and only to the extent that a court of appropriate
jurisdiction shall determine upon application that, despite the adjudication of
liability but in view of all the relevant circumstances of the case, Indemnitee
is fairly and reasonably entitled to indemnification, but any such
indemnification shall be limited to Expenses.

5.Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provisions of this Agreement, to the
extent that Indemnitee was or is a party to (or is otherwise involved in) and is
successful, on the merits or otherwise, in defense of any Proceeding or in
defense of any claim, issue or matter therein other than a Proceeding referred
to in Section 7, in whole or in part, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by him or her in
connection therewith.  If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection with each successfully resolved claim,
issue or matter and any claim, issue or matter related to any claim, issue, or
matter on which Indemnitee was successful.  For purposes of this Section and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim,

6

 

--------------------------------------------------------------------------------

 

 

issue or matter.  Without limiting the foregoing, if any Proceeding or any
claim, issue or matter therein is disposed of, on the merits or otherwise
(including a disposition without prejudice), without (i) the disposition being
adverse to Indemnitee, (ii) an adjudication that Indemnitee was liable to the
Company, (iii) a pleading of guilty or nolo contendere by Indemnitee, (iv) an
adjudication that Indemnitee did not act in good faith and in a manner
Indemnitee reasonably believed to be in or ono opposed to the best interests of
the Company, and (v) with respect to any criminal proceeding, an adjudication
that Indemnitee had reasonable cause to believe his or her conduct was unlawful,
Indemnitee shall be considered for the purposes hereof to have been wholly
successful with respect thereto.

6.Indemnification For Expenses of a Witness.  Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
or her Corporate Status, a witness in any Proceeding to which Indemnitee is not
a party, he or she shall be indemnified against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.

7.Exclusions.  Notwithstanding any provision in this Agreement to the contrary,
except as set forth in Section 13, the Company shall not be obligated under this
Agreement to make any indemnity in connection with any Proceeding (or part
thereof) or any claim made against Indemnitee:

(a)  for which payment has actually been made to or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess beyond the amount paid under any insurance policy or other indemnity
provision and in the event the Company makes any indemnification payment to
Indemnitee and Indemnitee is subsequently reimbursed from the proceeds of
insurance or other indemnity provision, Indemnitee shall promptly refund such
indemnification payments to the Company to the extent of such reimbursement; or

(b)  for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law; or

(c)  in connection with any Proceeding (or any part of any Proceeding) initiated
or brought voluntarily by Indemnitee prior to a Change of Control against the
Company or its directors, officers, employees or other indemnitees, unless
(i) the Board of the Company authorized the Proceeding (or any part of any
Proceeding) prior to its initiation, or (ii) the Company provides
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law; or

(d)  where the giving of an indemnity in favor of the Indemnitee is prohibited
pursuant to Section 98(2) of the BCA.

8.Advances of Expenses.  Subject to the provisions of Section 7, in the event
that the Company does not assume the defense pursuant to Section 9 of any
Proceeding of which the Company receives notice under this Agreement, the
Company shall advance the Expenses actually

7

 

--------------------------------------------------------------------------------

 

 

and reasonably incurred by Indemnitee in connection with  defending such
Proceeding for which indemnification is or may be available pursuant to this
Agreement within 20 days after the receipt by the Company of a statement or
statements requesting such advances from time to time, whether prior to or after
final disposition of any Proceeding.  Advances shall be unsecured and interest
free.  Advances shall be made to the fullest extent permitted by applicable law
and without requiring a preliminary determination of Indemnitee’s ultimate
entitlement to indemnification under the other provisions of this Agreement,
including any determination under Section 11 hereof.  Advances shall include any
and all Expenses incurred pursuing an action to enforce this right of
advancement, including Expenses incurred preparing and forwarding statements to
the Company to support the advances claimed.  Indemnitee shall qualify for
advances solely upon the execution and delivery to the Company of (a) a written
affirmation by Indemnitee of Indemnitee’s good faith belief that the standard of
conduct necessary for indemnification by the Company as authorized by law and by
this Agreement has been met and (b) a written undertaking by or on behalf of
Indemnitee to repay any Expenses advanced if it shall ultimately be determined
that such standard of conduct has not been met.

9.Selection of Counsel and Assumption of Defense.  In the event the Company is
obligated under Section 8 hereof to pay, and pays the Expenses of any Proceeding
against Indemnitee, the Company, if appropriate, shall be entitled to assume the
defense of such Proceeding, with counsel approved by Indemnitee, which approval
shall not be unreasonably withheld, upon the delivery to Indemnitee of written
notice of its election so to do.  After delivery of such notice, approval of
such counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the same Proceeding,
provided that (i) Indemnitee shall have the right to employ his or her counsel
in any such Proceeding at Indemnitee’s expense; and (ii) if (A) the employment
of counsel by Indemnitee has been previously authorized by the Company,
(B) counsel to Indemnitee shall have reasonably concluded that there may be a
conflict of interest or position between the Company and Indemnitee on any
significant issue between the Company and Indemnitee in the conduct of any such
defense or (C) the Company shall not, in fact, have employed counsel approved by
Indemnitee to assume the defense of such Proceeding, then the fees and expenses
of Indemnitee’s counsel shall be at the expense of the Company, except as
otherwise expressly provided by this Agreement and provided that Indemnitee’s
counsel shall cooperate reasonably with the Company’s counsel to minimize the
cost of defending claims against the Company and Indemnitee.  The Company shall
not be entitled, without the consent of Indemnitee, to assume the defense of any
claim brought by or in the right of the Company or as to which counsel for
Indemnitee shall have reasonably made the conclusion provided for in clause (B)
above.

10.Procedure for Notification and Defense of Claim.

(a)  Indemnitee shall, as a condition precedent to his or her right to be
indemnified under this Agreement, give the Company notice in writing as soon as
practicable of any Proceeding or claim made against Indemnitee for which
indemnification will or could be sought under this Agreement; provided, however,
that a delay in giving such notice shall not deprive Indemnitee of any right to
be indemnified under this Agreement unless, and then only to the extent that,
such delay is materially prejudicial to the defense of such claim.  The omission
to notify the Company will not relieve the Company from any

8

 

--------------------------------------------------------------------------------

 

 

liability for indemnification which it may have to Indemnitee otherwise under
this Agreement.  The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board in writing that Indemnitee
has requested indemnification.

(b)  The Company will be entitled to participate in any Proceeding at its own
expense and/or assume the defense thereof at its own expense pursuant to Section
9.

The Company shall not be required to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any Proceeding effected without its
written consent.  The Company shall not settle any Proceeding in any manner that
would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent.  Neither the Company nor Indemnitee will unreasonably withhold
or delay their consent to any proposed settlement.

11.Procedure Upon Application for Indemnification.

(a)  Following written request by Indemnitee for indemnification pursuant to the
first sentence of Section 10(a), a determination, if required by applicable law,
with respect to Indemnitee’s entitlement thereto shall be made in the specific
case: (i) if a Change of Control shall have occurred, by Independent Counsel
(who may, to the extent permitted by law, be regular legal counsel to the
Company) in a written opinion to the Board, a copy of which shall be delivered
to Indemnitee; or (ii) if a Change of Control shall not have occurred, (A) by
the Board by a majority vote of a quorum consisting of Disinterested Directors,
(B) if such a quorum cannot be obtained then by a majority vote of a committee
of the Board consisting solely of Disinterested Directors designated by a
majority vote of the Board in which directors who are parties to the Proceeding
in respect of which indemnification is sought may participate, (C) if a quorum
of the Board consisting of Disinterested Directors is not obtainable, and if a
majority vote of a committee of the Board consisting solely of Disinterested
Directors is not obtainable, or, even if obtainable such quorum of Disinterested
Directors, or such committee, by a majority vote so directs, by Independent
Counsel in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee or (D) if so directed by a majority of the members of the Board, by
the shareholders of the Company; and, if it is so determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within ten (10)
days after such determination.  Indemnitee shall cooperate with the person,
persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.

(b)  In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 11(a) hereof, the Independent
Counsel shall

9

 

--------------------------------------------------------------------------------

 

 

be selected as provided in this Section 11(b).  If a Change of Control shall not
have occurred, the Independent Counsel shall be selected by the Board or a
committee of the Board consisting solely of Disinterested Directors, by the vote
required by applicable law for the selection of Independent Counsel, and the
Company shall give written notice to Indemnitee advising his or her of the
identity of the Independent Counsel so selected.  If a Change of Control shall
have occurred, the Independent Counsel shall be selected by Indemnitee (unless
Indemnitee shall request that such selection be made by the Board, in which
event the preceding sentence shall apply), subject to approval by the Board, or
a committee thereof consisting solely of Disinterested Directors, by the vote
required by applicable law for the selection of Independent Counsel, and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected.  Any such approval by the Board or a
committee thereof consisting solely of Disinterested Directors, will not be
unreasonably withheld and by such approval the Board or committee shall be
deemed to have joined in such selection.  In either event, Indemnitee or the
Company, as the case may be, may, within ten (10) days after such written notice
of selection shall have been given, deliver to the Company or to Indemnitee, as
the case may be, a written objection to such selection; provided, however, that
such objection may be asserted only on the ground that the Independent Counsel
so selected does not meet the requirements of “Independent Counsel” as defined
in Section 2 of this Agreement, and the objection shall set forth with
particularity the factual basis for such assertion.  Absent a proper and timely
objection, the person so selected (and, if a Change of Control shall have
occurred, approved by the Board or a committee thereof consisting solely of
Disinterested Directors) shall act as Independent Counsel.  If such written
objection is so made and substantiated, the Independent Counsel so selected may
not serve as Independent Counsel unless and until such objection is withdrawn or
a court has determined that such objection is without merit.  If, within twenty
(20) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 10(a) hereof, no Independent Counsel shall
have been selected (and, if a Change of Control shall have occurred, approved by
the Board or a committee thereof consisting solely of Disinterested Directors)
and not objected to, either the Company or Indemnitee may petition a court of
competent jurisdiction for resolution of any failure by the Board or a committee
thereof to approve Indemnitee’s selection of Independent Counsel after a Change
of Control shall have occurred, or any objection which shall have been made by
the Company or Indemnitee to the other’s selection of Independent Counsel and/or
for the appointment as Independent Counsel of a person selected by the court or
by such other person as the court shall designate, and the person with respect
to whom all failures to approve and objections are so resolved or the person so
appointed shall act as Independent Counsel under Section 11(a) hereof.  Upon the
due commencement of any judicial proceeding or arbitration pursuant to Section
13(a) of this Agreement, Independent Counsel shall be discharged and relieved of
any further responsibility in such capacity (subject to the applicable standards
of professional conduct then prevailing).

12.Presumptions and Effect of Certain Proceedings.

(a)  In making a determination with respect to entitlement to indemnification
hereunder, unless otherwise required by law the person or persons or entity
making such determination shall presume that Indemnitee is entitled to
indemnification under this

10

 

--------------------------------------------------------------------------------

 

 

Agreement and the Company shall have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption.  Neither the failure of the
Company (including by its directors or Independent Counsel) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by the Company
(including by its directors or Independent Counsel) that Indemnitee has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that Indemnitee has not met the applicable standard of conduct.

(b)  If the person, persons or entity empowered or selected under Section 11 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within sixty (60) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such 60-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days or, if later, 30 days
following final disposition (including termination) of the applicable
Proceeding, if the person, persons or entity making the determination with
respect to entitlement to indemnification in good faith requires such additional
time for the obtaining or evaluating of documentation and/or information
relating thereto; and provided, further, that the foregoing provisions of this
Section 12(b) shall not apply if the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 11(a)
of this Agreement.  Indemnitee shall cooperate with the person, persons or
entity making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
Expenses actually and reasonably incurred by Indemnitee in so cooperating shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnified Indemnitee
therefrom.

(c)  Termination.  The termination of any Proceeding by judgment, order or
settlement does not create a presumption that Indemnitee did not meet the
requisite standard of conduct required under applicable law for indemnification.

(d)  Actions of Others.  The knowledge and/or actions, or failure to act, of any
director, officer, agent, trustee, fiduciary or employee of the Company or a
subsidiary of the Company shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.

11

 

--------------------------------------------------------------------------------

 

 

13.Remedies of Indemnitee.

(a)  In the event that (i) a determination is made pursuant to Section 11 of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 8
of this Agreement, (iii) no determination of entitlement to indemnification
shall have been made pursuant to Section 11(a) of this Agreement within sixty
(60) days after proper receipt by the Company of the request for indemnification
(or such later period as provided under Section 12(b)), or (iv) payment of
indemnification is not made pursuant to Section 3, 4, 5, 6 or the last sentence
of Section 11(a) of this Agreement within ten (10) days after receipt by the
Company of a written request therefor, or, if a determination is required by
law, within ten (10) days after a determination has been made that Indemnitee is
entitled to indemnification, Indemnitee shall be entitled to an adjudication
(or, in the case of clause (i), to seek an adjudication) in an appropriate court
of the State of New York or in any other court of competent jurisdiction of his
or her entitlement to such indemnification or advancement of Expenses; provided,
that nothing contained in this Section 13 shall be deemed to limit Indemnitee’s
rights under Section 12(b).  Alternatively, Indemnitee, at his or her option,
may seek an award in binding arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association.  The Company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration.

(b)  In the event that a determination shall have been made pursuant to
Section 11(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 13 shall be conducted in all respects as a de novo trial or
arbitration on the merits, and Indemnitee shall not be prejudiced by reason of
that adverse determination.  Unless otherwise required by law, in any judicial
proceeding or arbitration commenced pursuant to this Section 13 the Company
shall have the burden of proving Indemnitee is not entitled to indemnification
or advancement of Expenses, as the case may be.

(c)  If a determination shall have been made pursuant to Section 11(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 13, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification or (ii) a prohibition of such indemnification under applicable
law.

(d)  The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 13 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.  The Company shall indemnify
Indemnitee against any and all Expenses, and if requested by Indemnitee, shall
(within twenty (20) days after receipt by the Company of a written request
therefore) advance such expenses to Indemnitee, which are incurred by Indemnitee
in connection with any action brought by Indemnitee for indemnification or

12

 

--------------------------------------------------------------------------------

 

 

advance of Expenses from the Company under this Agreement, under the Company’s
Charter and Bye-Laws as in effect from time to time or under any directors’ and
officers’ liability insurance policies maintained by the Company, regardless of
whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement of Expenses or insurance recovery, as the case may
be.

14.Non-exclusivity; Survival of Rights; Insurance; Subrogation.

(a)  The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Charter,
Bye-Laws, any employment or other agreement, a vote of shareholders or a
resolution of directors, or otherwise.  No amendment, alteration or repeal of
this Agreement or of any provision hereto shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his or her Corporate Status prior to such amendment,
alteration or repeal.  To the extent that a change in Bermuda law, whether by
statute or judicial decision, permits greater indemnification or advancement of
Expenses than would be afforded currently under the Charter, Bye-Laws and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change.  No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

(b)  The Company shall, from time to time, make the good faith determination
whether or not it is practicable for the Company to obtain and maintain a policy
or policies of insurance with reputable insurance companies providing the
directors, officers, employees, trustees, fiduciaries and agents of the Company
and its subsidiaries with coverage for losses from wrongful acts, or to ensure
the Company’s performance of its indemnification obligations under this
Agreement.  Among other considerations, the Company will weigh the costs of
obtaining such insurance coverage against the protection afforded by such
coverage.  To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees,
trustees, fiduciaries and agents of the Company, its subsidiaries or of any
other corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise which such person serves at the request of the Company,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, officer, employee, trustee, fiduciary or agent under such policy or
policies.  If, at the time of the receipt of a notice of a claim pursuant to the
terms hereof, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies.  The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

13

 

--------------------------------------------------------------------------------

 

 

(c)  In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, and Indemnitee shall execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights.

(d)  The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable (or for which advancement is provided hereunder)
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise.

(e)  The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, employee, trustee, fiduciary or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of expenses from such other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise.

(f)  Nothing herein shall confer upon Indemnitee  any right to serve or be
employed by the Company or its subsidiaries in any capacity for any period of
time or at any particular rate of compensation.

15.Settlement.

(a)  The Company shall have no obligation to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding by Indemnitee
effected without the Company’s prior written consent.

(b)  The Company shall not, without the prior written consent of Indemnitee,
consent to the entry of any judgment against Indemnitee or enter into any
settlement or compromise which (i) includes an admission of fault of Indemnitee,
any non-monetary remedy affecting or obligation of Indemnitee, or monetary Loss
for which Indemnitee is not indemnified hereunder or (ii) with respect to any
Proceeding with respect to which Indemnitee may be or is made a party, witness
or participant or may be or is otherwise entitled to seek indemnification
hereunder, does not include, as an unconditional term thereof, the full release
of Indemnitee from all liability in respect of such Proceeding, which release
shall be in form and substance reasonably satisfactory to Indemnitee.

(c)  Neither the Company nor Indemnitee shall unreasonably withhold its consent
to any proposed settlement.

16.Duration of Agreement.  This Agreement shall continue until and terminate
upon the later of (a) ten (10) years after the date that Indemnitee shall have
ceased to serve as a director or officer of the Company or as a director,
officer, employee, trustee, fiduciary or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
which Indemnitee served at the request of the Company or (b) one (1) year after
the final termination of any Proceeding, including any and all appeals, then
pending in respect of which Indemnitee is

14

 

--------------------------------------------------------------------------------

 

 

granted rights of indemnification or advancement of Expenses hereunder and of
any proceeding commenced by Indemnitee pursuant to Section 13 of this Agreement
relating thereto.

17.Successors and Assigns.  This Agreement shall be binding upon the Company and
its successors and assigns and shall inure to the benefit of Indemnitee and his
or her heirs, executors and administrators.

18.Severability.  If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

19.Enforcement.

(a)  The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director or officer of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director or officer of the Company.

(b)  This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

20.Effectiveness of Agreement.  This Agreement shall be effective as of the date
set forth on the first page and may apply to acts or omissions of Indemnitee
which occurred prior to such date if Indemnitee was an officer, director,
employee, trustee, fiduciary or other agent of the Company or a subsidiary of
the Company, or was serving at the request of the Company as a director,
officer, employee, trustee, fiduciary or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise, at
the time such act or omission occurred.

21.Modification and Waiver.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by the parties
thereto.  No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.

22.Notice by Indemnitee.  Indemnitee agrees promptly to notify the Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to

15

 

--------------------------------------------------------------------------------

 

 

indemnification or advancement of Expenses covered hereunder.  The failure of
Indemnitee to so notify the Company shall not relieve the Company of any
obligation which it may have to Indemnitee under this Agreement or otherwise
unless, and then only to the extent that, such failure is materially prejudicial
to the defense of such claim.  

23.Notices.  All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (a) if
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (b) mailed by certified or registered
mail with postage prepaid, on the third business day after the date on which it
is so mailed:

(a)  If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide to the Company.

(b)  If to the Company to

Genpact Limited

c/o Genpact LLC
1155 Avenue of the Americas, 4th Floor

New York, NY 10036

Attention: General Counsel

 

With a copy to:

 

Genpact Limited

Victoria Place, 5th Floor

31 Victoria Street

Hamilton HM 10

Bermuda

Attention: The Secretary

or to any other address as may have been furnished to Indemnitee by the Company.

24.Contribution.  To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for Losses and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Company (and its directors, officers, employees, trustees,
fiduciaries and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).

25.Applicable Law and Consent to Jurisdiction.  This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York.

16

 

--------------------------------------------------------------------------------

 

 

26.Identical Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.  Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

27.Miscellaneous.  Use of the masculine pronoun shall be deemed to include usage
of the feminine pronoun where appropriate.  The headings of the paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.  The
term including shall mean including without limitation.

17

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

GENPACT LIMITED

 

By:_______________________

Name:

 

indemnitee

 

By:_______________________

Name:    

Address:

 

18

 